Citation Nr: 0320579	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for fracture, right 
radius (dominant), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from September 1979 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the veteran's right 
radius disability to 30 percent disabling effective June 19, 
1998, increased to 100 percent effective February 17, 2000, 
continued as 30 percent effective August 1, 2000, increased 
to 100 percent effective March 29, 2001, continued as 30 
percent effective September 1, 2001.


REMAND

The question of whether an increased rating is warranted for 
the veteran's fracture of the radius must be decided on the 
basis of medical findings that are consistent with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).

For this reason, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected right 
radius fracture.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner is requested to 
note on the examination report whether 
the claims folder was received.  Any 
tests deemed necessary should be 
accomplished.  The examiner should 
respond to each of the following items 
after conducting an examination and 
reviewing all medical evidence of record:

a.  Does the veteran have ankylosis of 
the right wrist any other position, 
except favorable?

b.  Does the veteran have ankylosis of 
the right wrist unfavorable, in any 
degree of palmar flexion, or with ulnar 
or radial deviation?

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




